DETAILED ACTION

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “an array conversion unit configured to generate, an analysis unit configured to input, and a learning unit configured to train” in claims 1 and 4.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they /are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.






	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 9-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (“Deep Feature Extraction and Classification of Hyperspectral Images Based on Convolutional Neural Networks”).
Regarding claim 1, Chen discloses, a spectrum analysis apparatus for analyzing an analysis object on the basis of a spectrum of light generated in the analysis object (See Chen p. 6239 right col section B., “Spectral feature-based HSI classification is a traditional and widely used method, in which the pixel vector of HSI is the input.” Further see Chen p. 6232 left col section I, “Hyperspectral images (HSIs) are usually composed of several hundred data channels of the same scene.”)
containing any one or two or more of a plurality of reference objects, (See Chen p. 6238 left col Section VI. A., “Sixteen different land-cover classes are provided in the ground truth, as shown in Fig. 7. The number of samples of each class is listed in Table I.”)
the apparatus comprising: an array conversion unit configured to generate two-dimensional array data on the basis of a spectrum of light;  a processing unit including a deep neural network; (See Chen p. 6237 left col Section IV C, “The dimensionality of
the spectral-based CNN, which is presented in Section II-C, is around a couple of hundreds (the number of bands); the dimensionality of the spatial-based CNN, which is presented in Section III-B, is around several hundreds (K×K, e.g.,K=27);”)
and an analysis unit  configured to input the two-dimensional array data generated by the array conversion unit on the basis of the spectrum of light generated in the analysis object into the deep neural network, and analyze the analysis object on the basis of data output from the deep neural network.  (See Chen p. 6237 left column, Section IV B, “As an example, a 4 × 4 × 32 kernel or a 5 × 5 × 32 kernel can be applied to 3-D convolution, and a 2 × 2 kernel can be applied for subsampling. After performing a deep 3-D CNN, the LR approach is conducted for the classification step.”)

Regarding claim 2, Chen discloses, the spectrum analysis apparatus according to Claim 1, wherein the array conversion unit is configured to generate the two-dimensional array data by normalizing the spectrum in a manner that a peak intensity of the spectrum has a predetermined value.  (See Chen p. 6239 right col Section VI B, “The input data are normalized into [−1 1].”)

Regarding claim 3, Chen discloses, the spectrum analysis apparatus according to Claim 1, wherein the array conversion unit is configured to generate the two- dimensional array data by arranging M x N data pieces including all or part of data of the spectrum in M rows and N columns.  (See Chen p. 6237 left col Section IV C, “The dimensionality of the spectral-based CNN, which is presented in Section II-C, is around a couple of hundreds (the number of bands); the dimensionality of the spatial-based CNN, which is presented in Section III-B, is around several hundreds (K×K, e.g.,K=27);”)

Regarding claim 4, Chen discloses, the spectrum analysis apparatus according to Claim 1, further comprising: a learning unit configured to train the deep neural network by inputting the two-dimensional array data generated by the array conversion unit on the basis of the spectrum of light generated in each of the plurality of reference objects into the deep neural network.  (See Chen p. 6238 right col, Section VI A, “During the training procedure of CNN, we used 90% of the training samples to learn weights and biases of each neuron and the remaining 10% of the training samples to guide the design of proper architectures.” Further see Chen p. 6237, left col Section IV B, “We choose K × K × B neighborhoods of a pixel a an input to the 3-D CNN model, in which B is the number of bands.”)

Regarding claim 6, Chen discloses, the spectrum analysis apparatus according to Claim 1, wherein the analysis unit is configured to classify the analysis object as any one of the plurality of reference objects on the basis of the data output from the deep neural network. (See the Chen p. 6237 fig. 6 which shows the classified output Labels of multiple object types.)

Regarding claim 9, Chen discloses, a spectrum analysis method for analyzing an analysis object on the basis of a spectrum of light generated in the analysis object containing any one or two or more of a plurality of reference objects, the method comprising: an array conversion step of generating two-dimensional array data on the basis of a spectrum of light; and an analysis step of, using a processing unit including a deep neural network, inputting the two-dimensional array data generated in the array conversion step on the basis of the spectrum of light generated in the analysis object into the deep neural network, and analyzing the analysis object on the basis of data output from the deep neural network.  (See the rejection of claim 1 as it is equally applicable for claim 9 as well.)

Regarding claim 10, Chen discloses, the spectrum analysis method according to Claim 9, wherein the array conversion step generates the two-dimensional array data by normalizing the spectrum in a manner that a peak intensity of the spectrum has a predetermined value.  (See the rejection of claim 2 as it is equally applicable for claim 10 as well.)

Regarding claim 11, Chen discloses, the spectrum analysis method according to Claim 9, wherein the array conversion step generates the two-dimensional array data by arranging M x N data pieces including all or part of data of the spectrum in M rows and N columns.  (See the rejection of claim 3 as it is equally applicable for claim 11 as well.)

Regarding claim 12, Chen discloses, the spectrum analysis method according to Claim 9, further comprising: a learning step of training the deep neural network by inputting the two-dimensional array data generated in the array conversion step on the basis of the spectrum of light generated in each of the plurality of reference objects into the deep neural network.  (See the rejection of claim 4 as it is equally applicable for claim 12 as well.)

Regarding claim 14, Chen discloses, the spectrum analysis method according to Claim 9, wherein the analysis step classifies the analysis object as any one of the plurality of reference objects on the basis of the data output from the deep neural network.  (See the rejection of claim 6 as it is equally applicable for claim 14 as well.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (“Deep Feature Extraction and Classification of Hyperspectral Images Based on Convolutional Neural Networks”) in view of Selvaraju et al. (“Grad-CAM: Why did you say that?”).
Regarding claim 8, Chen discloses, the spectrum analysis apparatus according to Claim 1, but he fails to disclose the following limitations.
However Selvaraju discloses, wherein the analysis unit is configured to extract a feature portion in the spectrum using a feature visualization method. (See p. 4 right col Section 4, “In this work, we proposed a novel class-discriminative localization technique – Gradient-weighted Class Activation Mapping (Grad-CAM) – and combined it with existing high-resolution visualizations to produce visual explanations for CNN-based models.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the Grad Cam feature visualization as suggested by Selvaraju to Chen’s CNN classifier using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is because Grad-CAM increases the transparency of CNN based models and explainability by visualizing the input regions that are more important than others; on this basis, the DCNN then makes predictions.

Regarding claim 16, Chen discloses, the spectrum analysis method according to Claim 9, wherein the analysis step extracts a feature portion in the spectrum using a feature visualization method.   (See the rejection of claim 8 as it is equally applicable for claim 16 as well.)



	Allowable Subject Matter
Claims 5, 7, 13, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 5, the spectrum analysis apparatus according to Claim 4, wherein the learning unit is configured to input the two-dimensional array data generated by the array conversion unit on the basis of the spectrum of light generated in a mixture containing any one or two or more of the plurality of reference objects and having a known mixing ratio into the deep neural network, and train the deep neural network using the mixing ratio. (The disclosed prior art of record fails to disclose the limitations of this claim.)

Regarding claim 7, the spectrum analysis apparatus according to Claim 1, wherein the analysis unit is configured to determine a mixing ratio of the reference object contained in the analysis object on the basis of the data output from the deep neural network. (The disclosed prior art of record fails to disclose the limitations of this claim.)  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID PERLMAN/Primary Examiner, Art Unit 2662